DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-31 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,273,417 B2. This is a statutory double patenting rejection.
The reference claims appear to be identical to the instant claims, except for the requirement that the instant claims include a membrane configured for retention of albumin.  However, because the reference claims and instant claims require otherwise identical materials and performance features and the like, this would appear to be an inherent property of the employed membranes, absent clarification of requirements.  An alternative non-statutory double patenting rejection is also presented below.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,661,231 B2, or the reference patent in view of Beck (US PGPub 2012/0305487 A1) and/or Leonard (GB 2009034 A).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims membranes with substantially the same requirements, either the same ranges or overlapping ranges for values such as MWRO, MWCO, wall thickness, fiber diameter, and the like, and further teaches the same components e.g. combinations of PAES and PVP or the like.  Configuration as hollow fiber membranes are at minimum obvious configurations, and fibers are at minimum suggested for dependent claims e.g. [ref claim 18].  The reference claims contemplate use for hemodialysis [ref claim 11].  Regarding crimping and packing, such limitations would have been obvious in view of Leonard, which teaches crimping to produce higher surface area, and optimization of packing density and the like [Abs, pg. 4 lines 13-20 and 42-48, pg. 2 lines 60-64, pg. 3 lines 39-47].  Regarding treatment of acute and chronic renal failure, such limitations would have been obvious in view of Beck, which teaches such patients as potential targets for improved dialyzer membrane technology similar to the instant membranes [0015, 0023, 0051].  The reference patent examines performance at particular blood and UF flowrates such that selection of appropriate operating parameters would have been obvious.
Regarding the membrane being configured for retention of albumin, if this is not inherent to the membrane employed (e.g. based on MWRO and MWCO and materials employed) then at minimum it would have been obvious in view of Beck, which teaches desirable sieving coefficients for albumin [0043], reduction of patient’s albumin loss (i.e. retention of albumin in the patient’s blood) [0067], and design features to repel albumin from the membrane [0095].
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,661,230 B2, or over the reference patent in view of Beck.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent represents the parent of the instant applications, and the reference claims require bundles of hollow fiber membranes with properties consistent with the claim requirements i.e. the same MWRO and MWCO values, the same crimping and packing density values, the same wall thickness and diameter values, formed from the same materials e.g. PAES and PVP and the like.  The reference patent claims further provide for blood flowrates and UF rates and the like consistent with the claim requirements.
	Regarding treatment of acute and chronic renal failure, such limitations would have been obvious in view of Beck, which teaches such patients as potential targets for improved dialyzer membrane technology similar to the instant membranes [0015, 0023, 0051].
Regarding the membrane being configured for retention of albumin, if this is not inherent to the membrane employed (e.g. based on MWRO and MWCO and materials employed) then at minimum it would have been obvious in view of Beck, which teaches desirable sieving coefficients for albumin [0043], reduction of patient’s albumin loss (i.e. retention of albumin in the patient’s blood) [0067], and design features to repel albumin from the membrane [0095].
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,273,417 B2, or over the reference patent in view of Beck.
	See the statutory double patenting rejections above.  The reference claims differ from the instant claims only in recitation regarding albumin retention.  If this is not an inherent property, then at minimum it would have been obvious because all other performance metrics and materials are required to be the same.  Further, at minimum it would have been obvious in view of Beck, which teaches desirable sieving coefficients for albumin [0043], reduction of patient’s albumin loss (i.e. retention of albumin in the patient’s blood) [0067], and design features to repel albumin from the membrane [0095].
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,273,416 B2, or over the reference patent in view of Beck.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application requires hollow fiber membranes consistent with the claimed invention i.e. formed from an appropriate polymer combination and providing the required claimed MWCO and MWRO.  Use of the membrane for blood purification is implicit or at minimum obvious as the purpose of the invention (which otherwise claims membrane properties e.g. before blood contact), or otherwise in view of Beck which teaches similar membranes for hemodialysis [Abs].
Regarding the membrane being configured for retention of albumin, if this is not inherent to the membrane employed (e.g. based on MWRO and MWCO and materials employed) then at minimum it would have been obvious in view of Beck, which teaches desirable sieving coefficients for albumin [0043], reduction of patient’s albumin loss (i.e. retention of albumin in the patient’s blood) [0067], and design features to repel albumin from the membrane [0095].

Allowable Subject Matter
No claims may be indiciated as allowable until the double patenting rejections above are overcome.  However, as best understood, claims 12-31 are free from the prior art.
See the prosecution history for the parent applications, 15/116,951 and 16/851,439.  See in particular remarks dated 2/25/2019, 9/17/2019, and 1/07/2020 in the ‘951 application.  See further the 1.132 declarations filed 2/25/2019 and 9/17/2019 in the ‘951 application.
The closest prior art is represented by Beck (US PGPub 2012/0305487 A1), Krause (US PGPub 2012/0074063 A1), and Ford (US PGPub 2013/0338297).  Krause and Ford teach membranes with compositions broadly consistent with the claim requirements but, as discussed in the aforementioned remarks, they do not provide sufficient guidance to one of ordinary skill in the art to produce membranes with the specific properties required by the claim in terms of MWRO and MWCO values, and there is no teaching or suggestion that such values should be optimized to arrive at the claimed values.  Regarding Beck, Beck at least suggests broad ranges of MWRO and MWCO that overlap the claimed ranges but, as discussed in the aforementioned remarks and declarations, Beck was not able to actually produce membranes that provided MWCO values consistent with the claim requirements when producing membranes with suitable MWRO values (i.e. the MWCO values in such membranes were much higher), and Beck does not provide sufficient guidance to lead one of ordinary skill in the art to arrive at the claimed invention.
As such, the prior art alone or in combination would not have led one of ordinary skill in the art to arrive at the claimed invention, and the claimed invention is free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777